                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI

    JESSICA BENNA,                                     )
                                                       )
                     Plaintiff,                        )
                                                       )
             v.                                        ) Case No. 6:20-cv-3353
                                                       )
                                                       )
    T-MOBILE USA, INC.,                                )
                                                       )
                     Defendant.                        )

                                        NOTICE OF REMOVAL

            Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, defendant T-Mobile USA, Inc. ( “T-Mobile”)

hereby removes to the United States District Court for the Western District of Missouri the action

styled Jessica Benna v. T-Mobile USA, Inc., Case No. 2031-CC01225, currently pending in the Circuit

Court of Greene County, Missouri. T-Mobile removes this case on grounds of federal question

jurisdiction under 28 U.S.C. § 1331. In support of its Notice of Removal, T-Mobile states as follows:

            1.      Plaintiff Jessica Benna commenced this action by filing a civil Petition in the

Circuit Court of Greene County, Missouri, as Docket No. 2031-CC01225, on or about October 9,

2020 (the “Petition”), a copy of which is attached to this Notice as Exhibit 1.

            2.      In her Petition, plaintiff alleges two counts. In Count II, plaintiff alleges that T-

Mobile violated the federal Family and Medical Leave Act, 26 U.S.C. § 2601 et seq. See Petition

¶¶ 20-31.

            3.      Because plaintiff’s claims raise federal questions, this Court has original

jurisdiction over this action pursuant to 28 U.S.C. § 1331, and the action may be removed to this

Court pursuant to 28 U.S.C. § 1441.1


1
 T-Mobile further states that it is organized under and has its principal place of business in states
other than Missouri, and it appears from the face of the Petition that plaintiff is seeking alleged
damages for lost wages, emotional distress, punitive damages, costs, and attorneys’ fees which are


7820605.1
                 Case 6:20-cv-03353-BCW Document 1 Filed 11/13/20 Page 1 of 3
            4.      Plaintiff provided a copy of the Petition to T-Mobile by requesting a waiver of

service on or about October 30, 2020. A T-Mobile representative executed the waiver and returned

it to counsel for plaintiff. A copy of the executed waiver is attached as Exhibit 2 to this Notice of

Removal.

            5.      The Circuit Court of Greene County, Missouri, is located within the judicial district

embraced by this Court.

            6.      This Notice of Removal is timely because it is filed within thirty (30) days of receipt

of the Complaint as required by 28 U.S.C. § 1446(b).

            7.      Concurrent with this filing, T-Mobile has caused to be filed a true and correct copy

of this Notice of Removal with Civil Records of the Circuit Court of Greene County, Missouri.

            8.      Written Notice of the filing of this Notice of Removal is also being served on

plaintiff’s counsel on this date pursuant to 28 U.S.C. § 1446(d).

            WHEREFORE, defendant T-Mobile USA, Inc. removes the action now pending in the Circuit

Court of Greene County, Missouri, Case No. 2031-CC01225, to the United States District Court for

the Western District of Missouri.

                                           Respectfully submitted,

                                           /s/ David C. Vogel
                                           David C. Vogel        MO Bar No. 45937
                                           Constangy, Brooks, Smith & Prophete, LLP
                                           2600 Grand Boulevard, Suite 750
                                           Kansas City, Missouri 64108-4600
                                           Telephone: (816) 472-6400
                                           Facsimile: (816) 472-6401
                                           dvogel@constangy.com

                                           Attorneys for Defendant T-Mobile USA, Inc.


likely in excess of the $75,000 jurisdictional amount. See Petition, WHEREFORE clauses in
Counts I and II. Accordingly, T-Mobile also could remove this case pursuant to 28 U.S.C. § 1332,
although it is unnecessary to do so at this time.


7820605.1
                 Case 6:20-cv-03353-BCW Document 1 Filed 11/13/20 Page 2 of 3
                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 13th day of November, 2020, a true and correct copy of

the foregoing Notice of Removal was served via email and United States mail, first class, postage

pre-paid, upon the following:

                   Raymond Lampert
                   Lampert Law Office, LLC
                   2847 S. Ingram Mill Rd., Ste. A-100
                   Springfield, MO 65804
                   ray@lampertlaw.net

                   Attorney for Plaintiff

                                               /s/ David C. Vogel
                                               An Attorney for Defendant




7820605.1
              Case 6:20-cv-03353-BCW Document 1 Filed 11/13/20 Page 3 of 3
